Exhibit 99.1 FIRST PACTRUST BANCORP, INC. ANNOUNCES 2nd QUARTER 2012 RESULTS AUGUST 6, 2012 AUGUST 6, 2012 — Irvine, California — First PacTrust Bancorp, Inc. (“Bancorp” or the “Company”) (Nasdaq: BANC), the holding company for Pacific Trust Bank (“Bank”), announced today results for the quarter and six months ended June 30, 2012.For the quarter ended June 30, 2012, the Company reported a net loss of $0.7 million and a net loss to common shareholders of $1.1 million. The decline in net income of $1.3 million, when compared to the $0.4 million of net income reported by the Company for the linked quarter ended March 31, 2012, was primarily due to an increase in noninterest expenses of $1.7 million. This increase was largely comprised of $1.1 million in expenses relating to growth initiatives, including a $0.4 million increase in professional services expense,$0.2 million in fees for the pending acquisition of Gateway Bancorp, $0.3 of salaries and benefits expense associated with an increase in temporary help and a $0.3 million increase in occupancy expense associated with rent for the Company’s Irvine headquarters which included additional space for consolidation of the certain personnel in connection with the Company’s pending acquisitions. Noninterest expense also increased compared with the first quarter of 2012 as a result of a $0.1 million increase in other real estate owned (“OREO”) valuation allowance during the second quarter of 2012 and a $0.3 million net gain on sale of OREO during the first quarter of 2012. For the six months ended June 30, 2012, the Company reported a net loss of $0.4 million and a net loss to common shareholders of $1.1 million. Total assets increased by $32.0 million to $1.12 billion or 3.0%, during the three month period ended June 30, 2012.Since December 31, 2012, total assets have increased $116.1 million, or 11.6%.The growth during the second quarter of 2012 was largely due to a $15.6 million increase in investment securities and a $15.0 million increase in cash and cash equivalents, which was primarily funded with net proceeds of the issuance by the Company in April 2012 of $33.0 million in 7.50% senior notes. The Company recorded a $0.3 million provision for loan losses during the second quarter of 2012 as a result of an increase in specific allocations for non-accrual loans, as compared to a $0.7 million provision for loan losses during the first quarter of 2012.For the six months ended June 30, 2012, the Company recorded a $1.0 million provision for loan losses, largely in support of the $67.7 million in loans originated, net of principal collections, during that period, and an increase in general reserves to compensate for higher economic uncertainty. The Company made continued progress in resolving legacy problem assets and reported a $5.1 million or 16.3% reduction in total nonperforming assets, including all non-accrual loans and OREO, to $26.1 million as of June 30, 2012 from $31.2 million as of March 31, 2012.The reduction in nonperforming assets from December 31, 2011 through June 30, 2012 was $7.8 million, or 23.1%, from $33.9 million in nonperforming assets as of December 31, 2011.As a percentage of total assets, nonperforming assets decreased to 2.3% as of June 30, 2012 from 2.9% as of March 31, 2012 and from 3.4% as of December 31, 2011.During the first six months of 2012, loans delinquent for more than 30 days, excluding purchased credit impaired loans, declined by 66.2% to $6.3 million compared to $18.8 million as of December 31, 2011.As of March 31, 2012, loans delinquent for more than 30 days totaled $7.0 million. Greg Mitchell, the Company’s Chief Executive Officer, commented “I am pleased with the progress PacTrust Bank made during the second quarter.We are well positioned to integrate our acquisitions of Beach Business Bank and Gateway Business Bank during the third quarter of the year.We were delighted to welcome Beach Business Bank to the PacTrust family on July 1, 2012, and look forward to the acquisition and integration of Gateway Business Bank on or about August 17, 2012. Beach Business Bank and Gateway Business Bank are profitable community banks and we expect significant EPS accretion from the acquisitions as well as long term strategic benefits from the integration of new people, products and services.” -1- SECOND QUARTER HIGHLIGHTS: Bancorp’s net interest income, before provision for loan losses, for the second quarter of 2012 was $8.4 million, $0.5 million lower than the $8.9 million recorded for the first quarter of 2012.The reduction is largely attributable to the increase in interest expense associated with the 7.5% senior notes issued by the Company during the second quarter. Interest income remained flat as the proceeds from the senior notes were invested in short term liquid assets in anticipation of the funding requirements for the Beach Business Bank and Gateway Bancorp acquisitions.As a result, net interest margin for the quarter ended June 30, 2012 was 3.27%, a decline of 38 basis points from the 3.65% net interest margin recorded for the quarter ended March 31, 2012. The reduction in net interest margin was largely driven by (1) a twenty basis point decline in average earning asset yields to 4.04% for the quarter ended June 30, 2012 as compared to the 4.24% recorded for the quarter ended March 31, 2012.The decline in average earning asset yield is attributed to the increase in short term liquid asset balances and the impact of nonaccrual loans on loan yields; and (2) a sixteen basis points increase in the average cost of funds on the Company’s interest bearing liabilities to 0.84% for the quarter ended June 30, 2012 as compared to .68% for the quarter ended March 30, 2012, due primarily to the issuance of the senior notes in the second quarter.In comparison, the Bank’s average cost of funds, which excludes the interest expense on the senior notes, fell by 3 basis points to 0.65% for the quarter ended June 30, 2012 compared to 0.68% for the quarter ended March 31, 2012 The average cost of interest bearing deposits during the second quarter of 2012 declined by two basis points to 0.64% from 0.66% for the quarter ended March 31, 2012, driven by the pricing of deposits at lower market rates. The provision for loan losses for the second quarter of 2012 was $0.3 million, compared to the first quarter of 2012 provision of $0.7 million, a decline of $0.4 million, largely offsetting the impact of the decline in net interest income. Noninterest income for the second quarter of 2012 was $0.6 million, a $0.1 million increase from $05 million for the first quarter of 2012. Noninterest expense increased $1.7 million to $9.9 million for the second quarter of 2012 from $8.2 million recorded for the first quarter of 2012.This increase was largely comprised of $1.1 million in expenses relating to strategic initiatives, including a $0.4 million increase in professional services expense,$0.2 million in fees for the pending acquisition of Gateway, $0.3 million increase in salaries and benefits expense associated with an increase in temporary helpand $0.3 million increase in occupancy expense associated with rent for the Company’s Irvine headquarters which included additional space for consolidation of the certain personnel in connection with Company’s pending acquisitions. Noninterest expense also increased compared with the first quarter of 2012 as a result of a $0.1 million increase in other real estate owned (“OREO”) valuation allowance during the second quarter of 2012 and a $0.3 million net gain on sale of OREO during the first quarter of 2012. The net result, after taxes, was a net loss for the second quarter of 2012 of $0.7 million compared tonet income for the first quarter of 2012 of $0.4 million. The Bank reported a net loss of $0.1 million for the second quarter of 2012.The Bank’s second quarter loss was driven by the $1.7 million increase in noninterest expense, partially offset by a rise in net interest income of $0.1 million, a reduction in provision for loan losses of $0.4 million and an increase in noninterest income of $0.1 million.The Bank remained well-capitalized, reporting as of June 30, 2012 Tier-1, Tier-1 Risk Based and Total Risk-Based capital ratios of 11.44%, 16.63% and 17.88%, respectively. Asset Quality: · Total nonperforming assets, including all nonaccrual loans and OREO, decreased $5.1 million to $26.1 million, or 2.3% of total assets, as of June 30, 2012 as compared to $31.2 million, or 2.9% of total assets, as of March 31, 2012.Total nonperforming assets were $33.9 million, or 3.4% of total assets, as of December 31, 2011 · Non-performing loans, including all nonaccrual loans, decreased by $1.4 million, to $16.9 million, or 2.0% of total gross loans, as of June 30, 2012 from $18.3 million, or 2.2% of total gross loans, as of March 31, 2012.Non-performing loans were $19.2 million, or 2.5% of total gross loans, as of December 31, 2011. · Loans delinquent 90 plus days decreased by $0.6 million, to $2.0 million, or 0.2% of total gross loans, as of June 30, 2012, from $2.6 million, or 0.3% of total gross loans, as of March 31, 2012.Loans delinquent 90 plus days were $7.8 million, or 1.0% of total gross loans, as of December 31, 2011. · OREO decreased by $1.9 million to $9.3 million as of June 30, 2012 as compared to $12.8 million as of March 31, 2012, or 0.9% and 1.2% of total assets, respectively.As of December 31, 2011, OREO was $14.7 million, or 1.5% of total assets. · Total classified loans (defined as loans rated Loss, Doubtful or Substandard) decreased by $2.6 million, or 10.2%, from $25.5 million as of March 31, 2012 to $22.9 million as of June 30, 2012.Total classified loans were $32.5 million as of December 31, 2011. · Loans delinquent 60 - 89 days decreased $0.5 million to $0.3 million during the three months ended June 30, 2012 from $0.8 million as of March 31, 2012.Loans delinquent 60 -89 days were $2.5 million as of December 31, 2011. · The allowance for loan losses increased from $11.2 million, or 1.3% of loans, as of March 31, 2012, to $11.4 million, or 1.4% of loans, as of June 30, 2012. The change in the allowance resulted from an increase in specific allocation allowance for nonaccrual loans.As of December 31, 2011, the allowance for loan losses was $12.8 million, or 1.6% of loans. -2- Balance sheet and liquidity: · Total assets increased by $32.0 million (3.0%) for the three month period ended June 30, 2012. · Loans, net of allowance, totaled $829.1 million at June 30, 2012, compared to $828.3 million at March 31, 2012. Loan originations during the second quarter of 2012 totaled $60.0 million compared to $57.2 million in loan volume originated during the first quarter of 2012.Loans purchased during the second quarter of 2012 declined to $2.8 million as compared to the loan purchase volume of $19.5 million during the quarter ended March 31, 2012.The additions to the loan portfolio during the second quarter of 2012 were offset by a $22.7 million sale of single family mortgage loans and schedule amortization and payoff of loans, resulting in net loan growth of $0.8 million for the second quarter. · Securities available-for-sale at June 30, 2012 totaled $117.0 million compared to $101.5 million at March 31, 2012. · Total deposits were $852.3 million as of June 30, 2012 compared to $853.8 million as of March 31, 2012. Total deposit balances fell by $1.5 million (0.2%) for the three month period ended June 30, 2012. De novo branches opened in 2011 and 2012 reported $28 million of deposit growth during the second quarter of 2012. Dividend: · On June 4, 2012, Bancorp announced a quarterly dividend of $0.12 per common share paid on July 2, 2012 to shareholders of record as of June 15, 2012. Other Events · On April 5, 2012, the Company announced that the Office of the Comptroller of the Currency (the “OCC”) terminated the August 2009 Memorandum of Understanding between the Office of Thrift Supervision (which was succeeded by the OCC as the Bank’s primary regulator) and the Bank, effective April 4, 2012. · On April 23, 2012, the Company completed the public offering of $33 million of 7.5% senior notes due April 15, 2020. · On July 1, 2012, the Company completed its merger with Beach Business Bank.Beach Business Bank operates as a wholly owned subsidiary of the Company. · On August 2, 2012, the Company announced that the Federal Reserve approved the Company’s application to acquire Gateway Bancorp and its wholly owned subsidiary, Gateway Business Bank.With this approval, the Company expects to complete the acquisition on or about August 17, 2012 -3- CONFERENCE CALL INFORMATION First PacTrust Bancorp, Inc. will host a conference call at 11:00 a.m. PST (2:00 p.m. EST) on August 6, 2012, to discuss second quarter 2012 results as well as other matters. To access the conference call, please dial (888) 793-9492. The related presentation slides in PDF format will be available in the Annual Reports & Presentations section of the Company’s Investor Relations Web site at www.firstpactrustbancorp.com. For those unable to participate in the conference call, a recording of the call will be archived on the investor relations page of First PacTrust Bancorp’s website at www.firstpactrustbancorp.com for 90 days following the presentation. First PacTrust Bancorp, Inc. is the parent holding company of Pacific Trust Bank, Irvine, California, and of Beach Business Bank, Manhattan Beach, California. The two banks provides a full range of banking products and services designed for small- to mid-sized businesses and their owners, real estate professionals and individuals interested in a comprehensive relationship with their financial institution. The Company began operations in 1941 and is headquartered in Orange County, California.Through its banking subsidiaries, it currently operates 17 deposit taking offices primarily serving San Diego, Orange, Riverside and Los Angeles counties and one loan production office in Los Angeles county. The Company also provides customers with the convenience of 28,000 fee-free ATM locations through the CO-OP ATM Network Additional information concerning First PacTrust Bancorp, Inc. can be accessed at www.firstpactrustbancorp.com. -4- Forward-Looking Statements When used in this press release and in other public shareholder communications, in documents filed with or furnished to the Securities and Exchange Commission (the “SEC”), or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “should,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “plans,” “guidance” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made. These statements may relate to our future financial performance, strategic plans or objectives, revenue, expense or earnings projections, or other financial items. By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (i) the occurrence of any event, change or other circumstances that could give rise to the termination of the stock purchase agreement for the Company’s pending acquisition of Gateway Bancorp; (ii)the inability to complete the Gateway Bancorp transaction due to the failure to satisfy such transaction's conditions to completion; (iii) risks that the Gateway Bancorp transaction or the recently completed Beach Business Bank transaction disrupts current plans and operations, the potential difficulties in customer and employee retention as a result of the transactions and the amount of the costs, fees, expenses and charges related to the transactions; (iv) continuation or worsening of current recessionary conditions, as well as continued turmoil in the financial markets; (v) the credit risks of lending activities, which may be affected by further deterioration in the real estate markets, may lead to increased loan delinquencies, losses and nonperforming assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses and require us to materially increase our loan loss reserves; (vi) the quality and composition of our securities portfolio; (vii) changes in general economic conditions, either nationally or in our market areas; (viii) changes in the levels of general interest rates, and the relative differences between short- and long-term interest rates, deposit interest rates, our net interest margin and funding sources; (ix) fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in commercial and residential real estate values in our market area; (x) results of examinations of us by regulatory authorities and the possibility that any such regulatory authority may, among other things, require us to increase our allowance for loan losses, write-down asset values, increase our capital levels, or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; (xi) legislative or regulatory changes that adversely affect our business, including changes in the interpretation of regulatory capital or other rules; (xii) our ability to control operating costs and expenses; (xiii) staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our work force and potential associated charges; (xiv) errors in our estimates in determining fair value of certain of our assets, which may result in significant declines in valuation; (xv) the network and computer systems on which we depend could fail or experience a security breach; (xvi) our ability to attract and retain key members of our senior management team; (xvii) costs and effects of litigation, including settlements and judgments; (xviii) increased competitive pressures among financial services companies; (xix) changes in consumer spending, borrowing and saving habits; (xx) adverse changes in the securities markets; (xxi) earthquake, fire or other natural disasters affecting the condition of real estate collateral; (xxii) the availability of resources to address changes in laws, rules or regulations or to respond to regulatory actions; (xxiii) inability of key third-party providers to perform their obligations to us; (xxiv) changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board or their application to our business or final audit adjustments, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; (xxv) war or terrorist activities; and (xxvi) other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described from time to time in documents that we file with or furnish to the SEC.You should not place undue reliance on forward-looking statements, and we undertake no obligation to update any such statements to reflect circumstances or events that occur after the date on which the forward-looking statement is made. -5- SELECTED DETAIL ON LOAN QUALITY AND RISK. Non-performing Assets. The following table is a summary of our non-performing assets at June 30, 2012, March 31, 2012 and December31, 2011, consisting of non-performing loans and other real estate loans as of such dates. Non-performing loans include all nonaccrual loans that are past due 90 days or more, including troubled debt restructured loans on nonaccrual, and loans past due 90 days and still accruing interest, of which there were none at June 30, 2012, March 31, 2012 and December31, 2011. Non-performing loans at June 30, 2012, March 31, 2012 and December31, 2011 totaling $15.3 million, $17.1 million and $16.3 million, respectively, were net of specific allowance allocations of $1.5 million, $1.2 million and $2.9 million, respectively. Other real estate owned at June 30, 2012, March 31, 2012 and December31, 2011 totaling $9.2 million, $12.8 million and $14.7 million were net of valuation [specific reserve??] allowances of $3.2 million, $3.3 million and $4.1 million, respectively. AtJune 30, AtMarch31, AtDecember31, Nonperforming loans Commercial: Commercial and industrial $
